This action was brought originally by the State in the Franklin Common Pleas to recover a tax on the benzol content of benzol gasoline.
The judgment of the Common Pleas in sustaining a demurrer to the reply was reversed by the Court of Appeals on the ground that the benzol content of so called benzol gasoline was taxable within the purview of the gasoline tax bill.
Plaintiff in the Supreme Court contends that the benzol content, a distillate of coal tar and not a derivative of petroleum, is not taxable.